 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 7
     APRIL CHAMBERS.,
 8
                                  Plaintiff,              Case No. C18-5873 RJB
 9
                   v.                                     ORDER REVERSING AND
10                                                        REMANDING DENIAL OF
     COMMISSIONER OF SOCIAL SECURITY,                     BENEFITS
11
                                  Defendant.
12

13                                      I.     INTRODUCTION
14         Plaintiff April C. seeks review of the denial of her application for supplemental security
15 income (“SSI”) benefits. Plaintiff contends the Administrative Law Judge (“ALJ”) erred in

16 evaluating the opinions of Curtis Greenfield, Psy.D., and Bryan Zolnikov, Ph.D. Pl. Op. Br.

17 (Dkt. # 9) at 1. As discussed below, the Court REVERSES the Commissioner’s final decision

18 and REMANDS the matter for further administrative proceedings under sentence four of 42

19 U.S.C. § 405(g).

20                                       II.    BACKGROUND
21 A.      Procedural History
22         This is the fourth time this matter has been before the Court. Plaintiff filed for SSI
23 benefits on February 18, 2010. Administrative Record (“AR”) (Dkt. # 7) at 72, 137-40. Plaintiff


     ORDER REVERSING AND REMANDING
     DENIAL OF BENEFITS - 1
 1 alleged a disability onset date of October 1, 1999. Id. at 137. The Social Security

 2 Administration denied her claims initially and on reconsideration. Id. at 69-73.

 3          On March 13, 2012, following a hearing, ALJ Rebekah Ross issued a decision denying

 4 Plaintiff’s claim for disability benefits. Id. at 20-30. The Appeals Council denied review, and

 5 Plaintiff sought review before this Court. See id. at 685-87.

 6          On October 7, 2014, Judge Barbara Rothstein entered an order adopting the report and

 7 recommendation from Magistrate Judge Karen Strombom. Id. at 671-84. The Court reversed

 8 and remanded the matter for further administrative proceedings, finding that ALJ Ross erred in

 9 evaluating the opinions of examining doctors Aaron Hunt, M.D., and Mary Lemberg, M.D. Id.

10          The matter was again heard by an ALJ on August 11, 2015. Id. at 604-45. ALJ Robert

11 Kingsley at that time took testimony from medical expert Herbert Tanenhaus, M.D. Id. at 609-

12 26, 889. On October 8, 2015, ALJ Kingsley issued a decision again denying Plaintiff’s claim for

13 disability benefits. Id. at 581-97. Plaintiff returned to this Court for review. See id. at 993-1001.

14          On June 6, 2016, Magistrate Judge Brian Tsuchida issued a decision reversing and

15 remanding ALJ Kingsley’s decision. Id. Magistrate Judge Tsuchida found that ALJ Kingsley

16 did not err in discounting the opinions of Dr. Hunt and Dr. Lemberg, correcting ALJ Ross’s

17 errors. See id. at 995-98. Magistrate Judge Tsuchida found, however, that ALJ Kingsley erred

18 in discounting the opinions of examining psychologist Alex Crampton. Psy.D. Id. at 998-1001.

19          ALJ Kelly Wilson held a third hearing on October 21, 2016. Id. at 935-66. On January

20 5, 2017, ALJ Wilson issued a decision denying Plaintiff’s claim for disability benefits. Id. at

21 901-27. Yet again, Plaintiff sought this Court’s review. See id. at 1302-04.

22          On August 28, 2017, the undersigned issued a decision reversing ALJ Wilson’s decision

23 and remanding the matter for further administrative proceedings. Id. at 1306-12. The


     ORDER REVERSING AND REMANDING
     DENIAL OF BENEFITS - 2
 1 undersigned held that ALJ Wilson did not err in discounting Dr. Crampton’s opinions, but did err

 2 in evaluating the opinions of examining psychologist Curtis Greenfield, Psy.D. Id.

 3          On remand, ALJ Andrew Grace again denied Plaintiff’s claim for disability benefits. See

 4 id. at 1203-33.

 5 B.       The ALJ’s Decision

 6          Utilizing the five-step disability evaluation process, 20 C.F.R. § 416.920, ALJ Grace

 7 found that Plaintiff had not been under a disability, as defined in the Social Security Act, since

 8 February 18, 2010, the disability application date. Id. ALJ Grace determined that Plaintiff had

 9 the residual functional capacity (“RFC”) to perform medium work as defined in 20 C.F.R. §

10 416.967(c), except that she was limited to simple, routine, repetitive tasks; low stress work,

11 meaning work requiring few decisions or changes; no public contact; occasional superficial

12 contact with coworkers; occasional contact with supervisors; and work that could be performed

13 at a standard, as opposed to strict production rate, pace. Id. In reaching this determination, ALJ

14 Grace considered and partially rejected opinions from Dr. Greenfield and examining

15 psychologist Bryan Zolnikov, Ph.D. See id. at 1227-29, 1230-31.

16          The Appeals Council did not assume jurisdiction of the case, and Plaintiff did not file

17 written exceptions to the ALJ’s decision within 60 days of its issuance. See Compl. ¶ 4.1. The

18 ALJ’s decision thus became the Commissioner’s final decision. See 20 C.F.R. § 416.1484(d).

19                                        III.    DISCUSSION

20          Pursuant to 42 U.S.C. § 405(g), the Court may set aside the Commissioner’s denial of

21 social security benefits if the ALJ’s findings are based on legal error or not supported by

22 substantial evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 n.1 (9th

23 Cir. 2005). The ALJ is responsible for determining credibility, resolving conflicts in medical


     ORDER REVERSING AND REMANDING
     DENIAL OF BENEFITS - 3
 1 testimony, and resolving any other ambiguities that might exist. Andrews v. Shalala, 53 F.3d

 2 1035, 1039 (9th Cir. 1995). While the Court is required to examine the record as a whole, it may

 3 neither reweigh the evidence nor substitute its judgment for that of the ALJ. See Thomas v.

 4 Barnhart, 278 F.3d 947, 954 (9th Cir. 2002). “Where the evidence is susceptible to more than

 5 one rational interpretation, one of which supports the ALJ’s decision, the ALJ’s conclusion must

 6 be upheld.” Id.

 7          Plaintiff argues that the ALJ erred in evaluating the opinions of Dr. Greenfield and Dr.

 8 Zolnikov. Pl. Op. Br. at 1. Both are examining psychologists whose opinions were contradicted,

 9 and the ALJ was therefore required to give “specific and legitimate reasons that are supported by

10 substantial evidence in the record” to reject their opinions. See Lester v. Chater, 81 F.3d 821,

11 830-31 (9th Cir. 1996) (citing Andrews, 53 F.3d at 1042). The ALJ could satisfy this

12 requirement “by setting out a detailed and thorough summary of the facts and conflicting clinical

13 evidence, stating his interpretation thereof, and making findings.” Reddick v. Chater, 157 F.3d

14 715, 725 (9th Cir. 1998) (citing Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989)).

15 A.       The ALJ Harmfully Erred in Evaluating Dr. Greenfield’s Opinions

16          Dr. Greenfield examined Plaintiff on August 18, 2015. AR at 1117-21. He conducted a

17 clinical interview and mental status exam. Id. Dr. Greenfield opined that Plaintiff was severely

18 limited in her ability to adapt to changes in a routine work setting. Id. at 1119. Dr. Greenfield

19 further opined that Plaintiff was markedly limited in her ability to perform activities within a

20 schedule, maintain regular attendance, and be punctual within customary tolerances without

21 special supervision; make simple work-related decisions; ask simple questions or request

22 assistance; communicate and perform effectively in a work setting; maintain appropriate

23 behavior in a work setting; and complete a normal work day and week without interruptions


     ORDER REVERSING AND REMANDING
     DENIAL OF BENEFITS - 4
 1 from her psychologically-based symptoms. Id.

 2          In the third ALJ decision on Plaintiff’s claims, ALJ Wilson agreed with Dr. Greenfield’s

 3 opinion that Plaintiff was severely limited in her ability to adapt to changes in a routine work

 4 setting, but rejected the remainder of Dr. Greenfield’s opinions. Id. at 922-24.

 5          The undersigned held that ALJ Wilson erred because her RFC did not fully account for

 6 Dr. Greenfield’s opinion that Plaintiff was severely limited in her ability to adapt to changes:

 7          The ALJ believed that she incorporated that limitation into the RFC, which
            limited plaintiff to work with no more than routine or occasional adaptation to
 8          changes, no high-paced manufacturing-style production, and the ability to control
            her own workflow during the workday. However, Dr. Greenfield’s report
 9          explicitly stated that a “severe limitation” meant “the inability to perform the
            particular activity in regular competitive employment or outside of a sheltered
10          workshop.”

11 Id. at 1310 (quoting id. at 1119). The ALJ thus “tacitly rejected Dr. Greenfield’s opinion that

12 plaintiff was unable to adapt to changes.” Id. at 1311.

13          On remand, ALJ Grace rejected all of Dr. Greenfield’s opinions that Plaintiff was

14 severely or markedly limited in her work abilities. Id. at 1227-29. ALJ Grace separately

15 analyzed Dr. Greenfield’s opined limitations, and the Court will do the same.

16          1.      Plaintiff’s Ability to Adapt to Changes in a Routine Work Setting

17          ALJ Grace first rejected Dr. Greenfield’s opinion that Plaintiff was severely limited in

18 her ability to adapt to changes. Id. at 1227. ALJ Grace determined that the evidence

19 contradicted Dr. Greenfield’s opinion because Plaintiff had been adapting to changes in her life,

20 such as caring for her ill mother with little assistance from her family. Id.

21          The ALJ’s analysis is not a reasonable interpretation of the evidence. See Ryan v.

22 Comm’r of Soc. Sec., 528 F.3d 1194, 1200-02 (9th Cir. 2008). Plaintiff’s testimony and the

23 record evidence regarding taking care of her mother does not line up with ALJ Grace’s analysis.


     ORDER REVERSING AND REMANDING
     DENIAL OF BENEFITS - 5
 1 Plaintiff drove her mother to appointments at times, but also had people from the Cancer Society

 2 take her mother to appointments. See AR at 1248. Plaintiff helped her mother with medications,

 3 but testified that her mother was able to handle most of that on her own. Id. Plaintiff testified

 4 that if her mother needed medication, Plaintiff would wait for her daughter to get home so they

 5 could get the medication together. Id. at 1247. Plaintiff testified that she had a caregiver she

 6 would call once or twice a day to help with her mother. Id. at 1257. The records from Greater

 7 Lakes Mental Healthcare—which ALJ Grace cited to support his point—do not establish that

 8 Plaintiff cared for her mother alone or to a degree that would contradict Dr. Greenfield’s

 9 opinions. See id. at 1227. If anything, they show that Plaintiff had difficulty coping with her

10 mother’s care. See id. at 1458, 1460-61, 1505, 1513. The ALJ thus erred in his rejection of this

11 portion of Dr. Greenfield’s opinions.

12          2.      Plaintiff’s Ability to Perform Activities Within a Schedule, Maintain Regular
                    Attendance, and Complete a Normal Work Day or Week Without Interruptions
13                  from Her Psychological Symptoms

14          ALJ Grace next rejected Dr. Greenfield’s opinion that Plaintiff was markedly limited in

15 her ability to perform activities and maintain regular attendance, and his opinion that Plaintiff

16 could not complete a normal work day or week without interruptions from her psychological

17 symptoms. Id. at 1228. ALJ Grace reasoned that these opinions were not supported by Dr.

18 Greenfield’s clinical findings, were contradicted by Dr. Hunt and Dr. Tanenhaus’s findings, and

19 were contradicted by the fact that Plaintiff had been able to attend her own medical appointments

20 as well as her mother’s cancer treatments. Id.

21          The ALJ erred in rejecting these two opinions. The ALJ’s statement that Dr. Greenfield’s

22 opinions were not supported by his clinical findings fails to meet the specificity required to reject

23 Dr. Greenfield’s opinions. See Embrey v. Bowen, 849 F.2d 418, 421 (9th Cir. 1988) (“To say


     ORDER REVERSING AND REMANDING
     DENIAL OF BENEFITS - 6
 1 that medical opinions are not supported by sufficient objective findings or are contrary to the

 2 preponderant conclusions mandated by the objective findings does not achieve the level of

 3 specificity our prior cases have required, even when the objective factors are listed seriatim.”).

 4          ALJ Grace similarly erred in rejecting Dr. Greenfield’s opinions by referencing Dr. Hunt

 5 and Dr. Tanenhaus’s opinions. Dr. Hunt made different observations than Dr. Greenfield during

 6 his evaluation, but reached a similar conclusion, that Plaintiff would struggle to participate in a

 7 regular work day. See AR at 490. Dr. Tanenhaus did not evaluate Plaintiff, and the fact that he

 8 disagreed with Dr. Greenfield is not a specific reason to reject Dr. Greenfield’s opinions. That

 9 shows only that ALJ Grace had a conflict to resolve, but he needed to give specific and

10 legitimate reasons for how he resolved it. See Lester, 81 F.3d at 830-31.

11          ALJ Grace further erred in rejecting Dr. Greenfield’s opinions on Plaintiff’s ability to

12 work within a normal schedule based on Plaintiff’s ability to attend medical appointments.

13 Plaintiff’s ability to attend medical appointments on a far less frequent basis than a full-time job

14 requires does not contradict Dr. Greenfield’s opinions.

15          Moreover, as discussed above, the ALJ erred in rejecting Dr. Greenfield’s opinions based

16 on Plaintiff’s care for her ill mother. See supra Part III.A.1. The ALJ consequently erred in

17 rejecting Dr. Greenfield’s opinions on Plaintiff’s ability to perform activities within a schedule,

18 maintain regular attendance, be punctual within customary tolerances without special

19 supervision, and complete a normal work day or week without interruptions from her

20 psychologically-based symptoms.

21          3.      Plaintiff’s Ability to Make Simple Work-Related Decisions

22          ALJ Grace rejected Dr. Greenfield’s opinion that Plaintiff was markedly limited in her

23 ability to make simple work-related decisions because it was not supported by clinical findings,


     ORDER REVERSING AND REMANDING
     DENIAL OF BENEFITS - 7
 1 and Plaintiff’s mental status exams with her providers at Sea Mar Community Health Center

 2 were generally normal. Id. at 1228-29.

 3          As before, ALJ Grace erred in rejecting Dr. Greenfield’s opinion here by stating merely

 4 that it was not supported by his clinical findings. See supra Part III.A.2. Likewise, the ALJ

 5 erred in rejecting Dr. Greenfield’s opinions on the vague basis that treatment notes from Sea Mar

 6 were generally normal. ALJ Grace did not cite to any specific records supporting his sentiment,

 7 and did not explain how any such records contradicted Dr. Greenfield’s opinions. An ALJ’s

 8 rejection of a physician’s opinion on the ground that it is contrary to clinical findings in the

 9 record is “broad and vague,” and fails “to specify why the ALJ felt the . . . physician’s opinion

10 was flawed.” McAllister v. Sullivan, 888 F.2d 599, 602 (9th Cir. 1989). It is not the job of the

11 reviewing court to comb the administrative record to find specific conflicts. Burrell v. Colvin,

12 775 F.3d 1133, 1138 (9th Cir. 2014). The ALJ thus erred in rejecting Dr. Greenfield’s opinion

13 that Plaintiff was markedly limited in her ability to make simple work-related decisions.

14          4.      Plaintiff’s Ability to Ask Simple Questions, and Communicate, Perform
                    Effectively, and Maintain Appropriate Behavior in a Work Setting
15
            ALJ Grace rejected Dr. Greenfield’s opinions that Plaintiff was markedly limited in her
16
     ability to ask simple questions or request assistance, communicate and perform effectively in a
17
     work setting, and maintain appropriate behavior in a work setting. Id. at 1229. Once again, ALJ
18
     Grace determined that these opinions were not adequately explained or supported by Dr.
19
     Greenfield’s clinical findings, and were inconsistent with Plaintiff’s overall treatment record. Id.
20
            The ALJ’s reasoning here fails just as it did with respect to Dr. Greenfield’s prior
21
     opinions. ALJ Grace did not explain how Dr. Greenfield’s clinical findings contradicted or
22
     failed to support his opinions. See supra Part III.A.2. And the ALJ’s generic reference to
23
     inconsistency with the overall treatment record fails to satisfy the specific and legitimate

     ORDER REVERSING AND REMANDING
     DENIAL OF BENEFITS - 8
 1 standard required to rejecting an examining physician’s opinions. See McAllister, 888 F.2d at

 2 602. The ALJ therefore erred in rejecting Dr. Greenfield’s opinions that Plaintiff was markedly

 3 limited in her ability to ask simple questions or request assistance, communicate and perform

 4 effectively in a work setting, and maintain appropriate behavior in a work setting.

 5          In sum, ALJ Grace erred with respect to each of Dr. Greenfield’s opinions that he

 6 rejected. These errors were necessarily harmful because the RFC—and thus the ultimate

 7 disability determination—likely would have been different had the ALJ properly considered

 8 these opinions. See Hill v. Astrue, 698 F.3d 1153, 1162-63 (9th Cir. 2012).

 9 B.       The ALJ Harmfully Erred in Evaluating Dr. Zolnikov’s Opinions

10          Dr. Zolnikov examined Plaintiff on January 24, 2017. AR at 1426-34. Dr. Zolnikov

11 opined that Plaintiff was severely limited in her ability to perform activities within a schedule,

12 maintain regular attendance, and be punctual within customary tolerances without special

13 supervision. Id. at 1427. Dr. Zolnikov further opined that Plaintiff was markedly limited in her

14 ability to perform routine tasks without special supervision; ask simple questions or request

15 assistance; communicate and perform effectively in a work setting; complete a normal work day

16 and week without interruptions from psychologically-based symptoms; and set realistic goals

17 and plan independently. Id. at 1427-28.

18          ALJ Grace gave Dr. Zolnikov’s opinions partial weight. Id. at 1230-31. He rejected Dr.

19 Zolnikov’s opinions that found Plaintiff markedly or severely limited in certain work activities

20 but accepted Dr. Zolnikov’s opinions that found Plaintiff to have mild or no difficulties in other

21 work activities. Id. In rejecting Dr. Zolnikov’s marked and severe limitations, ALJ Grace

22 reasoned that these opinions were not well supported by—and were in some cases contradicted

23 by—the medical evidence, and were contradicted by Plaintiff’s daily activities, particularly


     ORDER REVERSING AND REMANDING
     DENIAL OF BENEFITS - 9
 1 caring for her ill mother. Id.

 2          Neither of ALJ Grace’s reasons for rejecting Dr. Zolnikov’s opinions withstand scrutiny.

 3 First, like his analysis of Dr. Greenfield’s opinions, ALJ Grace again failed to point to any

 4 specific medical evidence contradicting Dr. Zolnikov’s opinions. The Court will not search the

 5 record for such conflicts, and none are immediately apparent. See Burrell, 775 F.3d at 1138.

 6          Second, the Court has already thoroughly explained ALJ Grace’s error in analyzing

 7 Plaintiff’s care for her mother. See supra Part III.A.1. The ALJ could not reasonably reject Dr.

 8 Zolnikov’s opinions on this basis.

 9          The ALJ’s errors were again necessarily harmful. Had ALJ Grace properly considered

10 Dr. Zolnikov’s opinions, his RFC determination likely would have been different, and the

11 disability determination may well have been different. See Hill, 698 F.3d at 1162-63.

12 C.       Scope of Remand

13          Plaintiff requests that the Court remand this case for further administrative proceedings.

14 Pl. Op. Br. at 1. Because the Court has found that the ALJ harmfully erred and Plaintiff has

15 made no effort to seek remand for an award of benefits, the Court will grant Plaintiff’s requested

16 relief. See Leon v. Berryhill, 880 F.3d 1041, 1045 (9th Cir. 2017).

17          On remand, the ALJ must reevaluate the opinions of Dr. Greenfield and Dr. Zolnikov.

18 The ALJ must reassess the disability determination and conduct further proceedings as necessary

19 in light of this opinion.

20 //

21 //

22 //

23 //


     ORDER REVERSING AND REMANDING
     DENIAL OF BENEFITS - 10
 1                                      IV.     CONCLUSION

 2           For the foregoing reasons, the Commissioner’s final decision is REVERSED and this

 3 case is REMANDED for further administrative proceedings under sentence four of 42 U.S.C. §

 4 405(g).

 5           DATED this 6th day of May, 2019.

 6

 7
                                         A
                                         ROBERT J. BRYAN
                                         United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER REVERSING AND REMANDING
     DENIAL OF BENEFITS - 11
